PER CURIAM.
Affirmed. See Fla. R.Crim. P. 3.131(j)(requiring issuance of capias upon filing of information, if person named is neither in custody nor at large on bail); see also § 932.48, Fla. Stat. (2003)(requir-ing clerk to issue capias upon filing of information); Datema v. Barad, 372 So.2d 193 (Fla. 3d DCA 1979)(stating that nonappearance does not constitute evidence of non-availability for trial where defendant who is not in custody or on bail fails to appear pursuant to written notice rather than service of capias)(citing State ex rel. Barber v. Satin, 296 So.2d 636 (Fla. 3d DCA 1974), and State ex rel. Smith v. Nesbitt, 355 So.2d 202 (Fla. 3d DCA 1978)).
STONE, STEVENSON and HAZOURI, JJ., concur.